Citation Nr: 0311325	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  01-09 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
benefits pursuant to 38 U.S.C.A. § 1318.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1974.  He died on September [redacted], 2000.  The appellant is 
his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Montgomery, Alabama, that denied service connection for the 
cause of the veteran's death.  The appellant submitted a 
notice of disagreement to the RO in February 2001.  A 
statement of the case was issued in March 2001, and the 
appellant submitted a timely substantive appeal in August 
2001.  

In March 2001, the RO denied benefits pursuant to 
38 U.S.C.A. § 1318, and in April 2001, it notified the 
appellant of its decision.  The appellant, in April 2002, 
filed a timely notice of disagreement with that 
determination.  Accordingly, per Manlincon v. West, 12 Vet. 
App. 238 (1999), that issue is a subject of the remand 
decision herein.


REMAND

Cause of death

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration and to comply with due process.

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded in the 
following areas.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§  5107(a), 5103A; 38 
C.F.R. § 3.159(c).  

However, there is no indication that the RO considered the 
VCAA in this case.  In fact, there is no mention of the VCAA 
in any documents in the claims folder.  Nor has the RO fully 
complied with VA's duties to notify and assist.  

On remand, the RO should notify the appellant of the evidence 
and information necessary to substantiate her claim and 
inform her whether she or VA bears the burden of producing or 
obtaining that evidence or information.

Additionally, the claims file shows that during his lifetime 
the veteran was awarded Social Security Administration (SSA) 
disability benefits.  At the time of his death, he was also 
an inpatient at Stringfellow Memorial Hospital.  The RO 
should ensure that all of the relevant records have been 
associated with the claims file.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2002).  

The appellant's representative further pointed out in 
February 2003 that part of the veteran's claims folder is 
missing.  Volume I of it has missing from it the veteran's 
service medical records, and all evidence pre-dating the RO's 
February 1994 rating decision.  The reason for this is 
unclear.  It is noted that the RO referred to service medical 
records in its October 2000 rating decision.  Appropriate 
action should be taken on remand to locate the veteran's 
complete records.    

Dependency and indemnity compensation benefits pursuant to 
38 U.S.C.A. § 1318

The RO denied dependency and indemnity compensation benefits 
pursuant to 38 U.S.C.A. § 1318 in March 2001.  The 
appellant's action in checking box 9.A. of the VA Form 9 
which was received in April 2002 constitutes a timely notice 
of disagreement with that determination.  No statement of the 
case (SOC) has been provided on this issue.  Although the RO 
included this issue in a Supplemental Statement of the Case 
(SSOC) dated in April 2002, this is not sufficient.  See 
38 C.F.R. § 19.31(a) (In no case will an SSOC be used to 
respond to a notice of disagreement on newly appealed issues 
that were not addressed in the SOC).  That SSOC listed the 
issue but did not concern the matter of entitlement to 
38 U.S.C.A. § 1318 benefits.  In a case in which a claimant 
has expressed timely disagreement in writing with a rating 
action of the RO, an appeal has been initiated, and the RO 
must issue a statement of the case, and the Board must remand 
that issue to the RO for that purpose.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  Provide the appellant appropriate 
notice under the VCAA.  Such notice 
should specifically apprise her of the 
evidence and information necessary to 
substantiate her claim and inform her 
whether she or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

2.  Associate with the claims folder the 
veteran's service medical records and 
all evidence which was of record prior 
to the RO's February 1994 rating 
decision.  If the records can not be 
found, the RO should rebuild the 
veteran's claims folder.  All steps to 
associate pertinent records should be 
documented in the claims folder.  The 
fact that the veteran's first and last 
names are both commonly used as first 
and last names should be considered in 
attempting to locate his missing 
records.

3.  Make the necessary arrangements to 
obtain a copy of any SSA decision denying 
or granting disability benefits to the 
veteran.  The RO should request from the 
SSA copies of all the documents or 
evidentiary material that were used in 
considering the veteran's claim for 
disability benefits, including any reports 
of subsequent examinations or treatment.  

4.  Make arrangements to obtain the 
veteran's complete treatment records from 
Stringfellow Memorial Hospital, including 
his terminal hospitalization report.

5.  Review the claims file and ensure 
that no other notification or development 
action, including obtaining an 
appropriate medical opinion, in addition 
to those directed above, is required by 
the VCAA.  If further action is required, 
undertake it before further adjudication 
of the claims.  
6.  Readjudicate the appellant's claim 
for service connection for the cause of 
the veteran's death, with application of 
all appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the appellant, she and her 
representative should be furnished an 
SSOC and afforded a reasonable period of 
time within which to respond thereto.  
The SSOC must include citation to 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

7.  Finally, review the appellant's claim for 
entitlement to dependency and indemnity 
compensation benefits pursuant to 
38 U.S.C.A. § 1318 and, if the determination 
remains adverse, furnish a Statement of the 
Case (not a Supplemental Statement of the 
Case) on this issue to the appellant and her 
representative.  Notify them of the time 
limit within which an adequate substantive 
appeal must be filed in order to perfect an 
appeal of this issue and secure appellate 
review by the Board.  Thereafter, this issue 
is to be returned to the Board only if an 
adequate and timely substantive appeal is 
filed.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

